Citation Nr: 0020155
Decision Date: 06/14/00	Archive Date: 09/08/00

DOCKET NO.  98-10 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased evaluation for arthritis of the low back, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


 INTRODUCTION

The appellant served on active duty from February 1942 to May 1945.

This case comes before the Board of Veterans Appeals (the Board) on appeal from an October 1997 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).

This case was before the Board previously in May 1999 when it was remanded in order to obtain a current VA examination of the appellants spine.  The requested development has been completed.

The appellant stated in December 1999 that his disability rating for his service-connected abdominal wall injury to muscle group XIX had been reduced to a noncompensable evaluation after being rated as 10 percent disabling since May 1945.  The record before the Board indicates that the appellants service-connected abdominal wall injury to muscle group XIX has been rated as 10 percent disabling since May 25, 1948, and continues to be rated at that level.  If the appellants rating for that disability has been reduced, the issue of the propriety of that reduction is referred to the RO for appropriate development.


FINDINGS OF FACT

1.  The appellants claim is plausible, and sufficient evidence for an equitable disposition of the appellants claim has been obtained.

2.  The appellants service-connected arthritis of the low back is currently manifested by moderate limitation of motion with no objective evidence of pain on motion.


 CONCLUSIONS OF LAW

1.  The appellant has stated a well-grounded claim for an increased disability rating for arthritis of the low back, and VA has satisfied its duty to assist him in development of this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability evaluation in excess of 20 percent for service-connected arthritis of the low back have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a January 1992 Board decision, the appellants claim of entitlement to service connection for arthritis of the lumbar spine and hips, secondary to a gunshot wound of the abdomen with nerve injury of the right lower extremity and associated weakness in the right leg, was granted.  The Board noted that S. Pollet, M.D., had stated in June 1990 that the service-connected femoral nerve injury might have been a contributing factor to the arthritis of the right hip.  The Board explained that, although Dr. Pollets opinion related only to the appellants right hip, an October 1990 VA examination had resulted in a diagnosis of arthritis secondary to gunshot wound.  The Board added that that examination had revealed evidence of severe atrophy and weakness of the right lower extremity.

A June 1992 rating decision granted service connection for arthritis of the low back and hips effective from August 13, 1990.

In April 1995 the Board determined that the appellants arthritis of the low back was 20 percent disabling and that his arthritis of the right hip was 10 percent disabling.  The Boards decision was implemented by a May 1995 rating decision.

As a VA outpatient in June 1997, the appellant was evaluated for neurosurgery.  The appellant complained of low back pain [LBP] that radiated to his right leg.  The examiner noted that the appellant had stenosis from L3 to S1.

At an August 1997 VA bones examination, the examiner noted that the appellant ambulated with a walker.  The examiner noted that in August 1944 the appellant had sustained a gunshot wound of his abdomen with involvement of the sacral plexus and the right femoral nerve.  The appellant reported a history of pain in the low back for approximately 12 years.  The appellant described the pain as dull and constant.  He stated that he took six Tylenol per day to relieve the pain.  The examiner noted that the appellant ambulated with a limp due to weakness and atrophy in the right lower extremity.  The appellant stood erect without pelvic obliquity or scoliosis.  He was able to flex his back to 50 degrees, extend it to 20 degrees, and bend laterally to 20 degrees bilaterally.  The examiner noted that American Medical Association [AMA] normal ranges of motion were flexion to 60 degrees, extension to 25 degrees, and lateral bending to 25 degrees.  The appellant was tender over the L4-5 area.  Straight leg raising on the right caused back pain at 60 degrees.  His straight leg raising on the left was limited to 60 degrees by hamstring tightness.  Deep tendon reflexes were absent in the right knee and both ankle muscles.  The left knee jerk was active.  The appellant had some diminished sensation on the dorsum of the right foot; otherwise, sensation was intact.  X-ray examination of the lumbar spine revealed narrowing of the L4-5 and L3-4 disc with subchondral sclerosis and osteophytes.  The appellant had small osteophytes at every level.  He had narrowing and subchondral sclerosis of the L4-5 and L5-S1 facets characteristic of osteoarthritis.  The examiner noted that a computed tomography [CT] scan done in April 1997 had revealed changes of degenerative disc disease, osteoarthritis of the facets, and spinal stenosis.  The examiner diagnosed degenerative disc disease of the lumbar spine, osteoarthritis of the lumbar facets, and spinal stenosis secondary to the other diagnoses.

An August 1997 VA x-ray report, based on an x-ray examination of the appellants spine, indicates that the vertebral bodies were demineralized.  The examiner noted a minimal, old compression fracture of the superior aspect of the L1 vertebral body.  The examiner also noted early to moderate hypertrophic degenerative changes throughout the lumbar spine.  Changes of chronic disc disease were noted at L1-2, L3-4, and L-5 levels.

At an August 1997 VA peripheral nerves examination, the examiner noted that the appellant had suffered a missile injury to his abdomen during World War II and had had problems with his right leg since that injury.  The examiner noted that the original diagnosis had been damage to the anterior crural nerve.  The examiner noted that the sacral plexus apparently sustained some type of injury from the trauma.  The appellant had been able to carry on a fairly normal livelihood most of the time until the last few years when he began to have progressive difficulty with his low back.  The appellant reported that he was on daily medication for his back pain.  He complained of low-grade discomfort in his back.  The examiner noted no muscle spasm or local tenderness.  Straight leg raising tests were negative at 90 degrees bilaterally.  The appellant had decreased sensation over patches of the anterior and anterolateral thigh only.  The examiner explained that that did not conform to any single nerve distribution pattern and was, therefore, likely due to nerve root damage.  The knee jerk on the right side was absent and was barely present on the left.  Both ankle jerks were present at 2+.  The examiner diagnosed motor deficit in the right thigh with mild sensory deficit, presumably all post traumatic.  

In October 1997 the appellant underwent an L3 through S1 posterior lumbar decompression with laminotomies from L3-4 through L5-S1.  He had complained of low back pain and leg pain.  His symptoms were suggestive of neurogenic claudication.  A magnetic resonance imaging [MRI] examination had revealed compression of the thecal sac and nerve roots from L3 through S1.  The appellant had negative straight leg raising bilaterally.  His strength seemed to be intact with some patchy sensory changes.  He had minimal edema of his lower extremities.

Two days after the surgery, the appellant was provided physical therapy.  It was noted that the appellant had been ambulating with a walker since February 1997.  His active range of motion [AROM] of his upper and lower extremities was within normal limits [WNL].  Strength was 4+/5 throughout.

In February 1998 the appellant was treated as a VA outpatient for complaints of pain and weakness in the right lower extremity.  The examiner noted that the appellant was status post [S/P] lumbar decompression in October 1997.  The examiner added that the appellants complaints related to his right lower extremity had not progressed significantly since the surgery.  The appellant reported occasional swelling between the post iliac crest and the lumbar spine associated occasionally with pain.  The appellant also reported intermittent pain in the right anterior thigh.  The examiner noted a midline lumbar spine scar and a questionable [?] fatty feeling mass on the left lateral aspect of the spine approaching the post iliac crest.  Motor strength in the right lower extremity was 4/5.  Patellar and Achilles reflexes in the left lower extremity were somewhat diminished [+1].  Patellar and Achilles reflexes in the right lower extremity were zero.  The diagnosis was status post lumbar decompression doing well with little progression of symptoms [sx].

In May 1998 the appellant was treated as a VA outpatient for pain in his left thigh.  The examiner noted that the appellant was status post [S/P] lumbar decompression in October 1997 and had been doing well until approximately 10 days previously.  The examiner opined that the appellants symptoms were unlikely to be a disc or root problem and that the nature of the pain suggested neuritis or neuralgia.

At a September 1999 VA spine examination, the examiner noted that he had reviewed the appellants claims folder.  The examiner noted that the appellant had sustained a gunshot wound to the abdomen in 1944 with some damage to the sacral plexus and right femoral nerve.  The examiner explained that the appellants problems with this injury had increased as he had aged.  The appellant used a walker in his home.  The examiner added that the appellant had had a laminectomy approximately one year previously for spinal stenosis.  The surgery had been very successful in relieving the appellants back pain.  The appellant came to the examination in a wheelchair, having left his walker in his car.  The appellant was able to stand erect.  There was no measurable scoliosis.  The appellant had a well-healed midline scar on his back, with no tenderness present.  The appellant was able to flex his back to 40 degrees, extend it to 20 degrees, and bend laterally to 20 degrees bilaterally.  He had no tenderness over the spinous processes.  He had some sciatic pain with right straight leg raising.  His straight leg raising on the left was limited to 45 degrees by hamstring tightness.  On neurologic examination, deep tendon reflexes were absent in the patellar and Achilles tendons bilaterally.  The examiner did not detect any sensory deficit.  X-ray examination of the lumbar spine showed marked narrowing of the L3-4 and L4-5 discs with vacuum disc phenomenon and large osteophytes.  The appellant had small osteophytes at almost every level in the lumbar spine.  He had sclerosis of the facets of L4, L5, and S1.  The appellant had had a laminectomy of L4 and L5.  He had slight retrolisthesis of L3 and L4.  The examiner diagnosed severe, multilevel degenerative disc disease of the lumbar spine, lumbar spinal stenosis, and status post laminectomy L4 and L5.  The examiner commented that the appellants range of motion was normal for his age.  The examiner noted that the appellant did not demonstrate a lack of coordination in ambulating across the examining room.  The examiner noted that there was no objective evidence of pain.


II.  Legal Analysis

The appellants increased rating claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This finding is based on the appellants contentions regarding the increased severity of his service-connected disability.  See Jones v. Brown, 7 Vet. App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  All relevant facts have been properly developed, and no further assistance to the appellant is required to comply with the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).  Further, the ROs efforts have complied with the instructions contained in the May 1999 Remand from the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  In a December 1999 statement, the appellant contended that the RO had failed to comply with the May 1999 Board remand because electromyographic studies were not conducted.  Contrary to the appellants contentions, according to the examination report, the examination included thorough orthopedic and neurological evaluations of the appellants low back.  The omission of electromyographic studies does not render the examination inadequate, because the Board directed only that any necessary studies be conducted.  The Board will not attempt to substitute its judgment for that of the qualified examiner as to what tests may have been necessary.  The important feature of the examination is that it appeared to be complete and addressed the questions posed by the Board in the remand.

Disability evaluations are determined by the application of VAs Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a (1999) (Schedule).  Separate diagnostic codes identify the various disabilities.

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (1999); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 (1999).

An evaluation of the level of disability includes consideration of the functional impairment of the appellants ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for the rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).

Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40 (1999).  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

When, after consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  Reasonable doubt means a doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

The appellants arthritis of the low back is rated under a combined diagnostic code which takes into account both the x-ray evidence of arthritis of the lumbar spine as well as the resulting limitation of motion, if any, of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5292 (1999).  Under Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis.  Degenerative arthritis established by x-ray evidence will be rated on the basis of limitation of motion of the specific joint or joints involved.  Diagnostic code 5003 evaluates degenerative arthritis based on the extent of limitation of motion of the specific joint involved and includes painful motion.  Specifically, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or other satisfactory evidence of painful motion.

Because there is no evidence of complete bony fixation of the spine or ankylosis of the lumbar spine Diagnostic Codes 5286 and 5289 are not applicable.  The appellant is not service-connected for residuals of a fractured vertebra or intervertebral disc syndrome; so, Diagnostic Codes 5285 and 5293 are not for consideration.

A rating greater than the 20 percent disability rating currently in effect is available under Diagnostic Code 5292 where there is severe (40 percent) limitation of motion of the lumbar spine, and under Diagnostic Code 5295 where there is severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaits sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion (40 percent).

While the Board will consider the appellants low back disability under the above-described diagnostic codes, separate evaluations under each of these codes are not appropriate because the rule against pyramiding of benefits mandates that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity.  38 C.F.R. § 4.14 (1999); Brady v. Brown, 4 Vet. App. 203, 206 (1993); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (The critical element is that none of the symptomatology . . . is duplicative of or overlapping with the symptomatology of the other . . . conditions.); see also VAOPGCPREC 23-97 (July 1, 1997) (where the medical evidence shows that the veteran has arthritis of a joint and where the diagnostic code applicable to his/her disability is not based upon limitation of motion, a separate rating for limitation of motion under diagnostic code 5003 may be assigned, but only if there is additional disability due to limitation of motion.)  As Diagnostic Code 5003 (degenerative arthritis) rated for limitation of motion (Diagnostic Code 5292) encompasses pain, muscle spasm, and swelling resulting in limitation of motion, assigning an additional rating under Diagnostic Code 5295 (which also evaluates on the basis of limitation of motion attributable to muscle spasm, pain on motion, and loss of motion), would constitute compensation for the same symptomatology under different diagnostic codes, it would be prohibited under 38 C.F.R. § 4.14.  The Board must consider, however, whether it might be appropriate to assign a higher rating using another potentially applicable diagnostic code.

Recent clinical findings show that the appellant had forward flexion to 40 degrees, backward extension to 20 degrees, and lateral flexion to 20 degrees bilaterally.  This evidence does not show that motion is severely limited to support a 40 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).

The Board has also considered assigning the appellant an increased disability evaluation under Diagnostic Code 5295; however, there have been no findings of listing of the whole spine to the opposite side, a positive Goldthwaits sign, marked limitation of motion, or abnormal mobility on forced motion so as to warrant a 40 percent rating for lumbosacral strain.

The medical evidence reflects reflect that the appellants service-connected arthritis of the low back is manifested primarily by complaints of pain and objective evidence of moderately decreased range of motion.  In fact, the examiner in 1999 indicated that the range of motion exhibited by the veteran was normal for a person of his age.  The Board concludes that the 20 percent rating assigned is appropriate for these manifestations and that the findings do not more nearly approximate the next higher, or 40 percent, rating for a disability of the lumbar spine.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5295 (1999).  

The Board has considered the various other provisions of 38 C.F.R. Parts 3 and 4 in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but finds that they do not provide a basis upon which to grant an evaluation higher than 20 percent for the service-connected arthritis of the low back.  With regard to establishing loss of function due to pain, it is necessary that complaints be supported by underlying evidence of adequate pathology.  See 38 C.F.R. § 4.40 (1999).  The Board finds that the effects of pain reasonably shown to be due to the appellants service-connected low back disability are, however, already contemplated by the 20 percent rating limitation of motion that is moderate with arthritis shown on x-ray reports.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292 (1999).  As noted above, Diagnostic Code 5003 evaluates degenerative arthritis based on the extent of limitation of motion of the specific joint involved and includes painful motion.  Limitation of motion must be objectively confirmed by findings such as satisfactory evidence of painful motion.  There is no indication in the current record that pain due to disability of the lumbar spine causes functional loss greater than that contemplated by the currently assigned 20 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Indeed, the VA examiner at the September 1999 examination noted no objective evidence of pain on motion of the appellants lumbar spine.

Accordingly, for the reasons discussed above, the currently assigned rating for the appellants arthritis of the low back adequately reflects the level of impairment pursuant to the schedular criteria.  The preponderance of the evidence is against the claim for an increased rating for service-connected arthritis of the low back.  


ORDER

Entitlement to a rating in excess of 20 percent for service-connected arthritis of the low back is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans Appeals
  
